Case: 19-60911      Document: 00515544399         Page: 1     Date Filed: 08/28/2020




            United States Court of Appeals
                 for the Fifth Circuit                                United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                No. 19-60911                           August 28, 2020
                              Summary Calendar                          Lyle W. Cayce
                                                                             Clerk

 United States of America,

                                                            Plaintiff—Appellee,

                                     versus

 Michael Wayne Pearson,

                                                         Defendant—Appellant.


                 Appeal from the United States District Court
                   for the Southern District of Mississippi
                          USDC No. 3:18-CR-250-1


 Before Higginbotham, Jones, and Costa, Circuit Judges.
 Per Curiam:*
        Michael Wayne Pearson was convicted by a jury of knowingly making
 a false statement in connection with an acquisition or attempted acquisition
 of a firearm from a federally licensed firearms dealer in violation of 18 U.S.C.
 § 922(a)(6) and knowingly making a false statement to a federally licensed


        *
          Pursuant to 5th Circuit Rule 47.5, the court has determined that this
 opinion should not be published and is not precedent except under the limited
 circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-60911        Document: 00515544399       Page: 2     Date Filed: 08/28/2020




                                   No. 19-60911


 firearms dealer with respect to the information required to be kept in the
 records of a federally licensed firearms dealer in violation of 18 U.S.C.
 § 924(a)(1)(A). Pearson was sentenced to 15 months of imprisonment and
 three years of supervised release. Pearson now appeals his conviction,
 arguing that the Government’s evidence was insufficient to support the
 jury’s guilty verdict.
        Because Pearson properly preserved this issue, we review the
 preserved claim of error de novo. See United States v. Carbins, 882 F.3d 557,
 562-63 (5th Cir. 2018). Under the de novo standard of review, we review
 whether “a rational jury could have found that the evidence established the
 elements of the offense beyond a reasonable doubt.” Id. at 563 (internal
 quotation marks and citation omitted). The jury has the “sole authority to
 weigh any conflicting evidence and to evaluate the credibility of witnesses.”
 United States v. Grant, 683 F.3d 639, 642 (5th Cir. 2012) (internal quotation
 marks and citation omitted).       We must “view all evidence, whether
 circumstantial or direct, in the light most favorable to the government, with
 all reasonable inferences and credibility choices to be made in support of the
 jury’s verdict.” United States v. Alaniz, 726 F.3d 586, 600 (5th Cir. 2013)
 (internal quotation marks and citation omitted). Furthermore, our inquiry
 upon review is “limited to whether the jury’s verdict was reasonable, not
 whether we believe it to be correct.” Id. at 601 (internal quotation marks and
 citation omitted).
        Pearson argues that the Government did not present sufficient
 evidence for the jury to conclude that he had knowledge of his prior
 commitment order to a mental institution when he attempted to acquire a
 firearm from a federally licensed firearms dealer on July 24, 2018. We have
 stated that “[t]he rationality of inferences ultimately rest on common sense”
 and that “[t]his ordinarily is a quintessential jury question.” United States v.
 Chapman, 7 F.3d 66, 68 (5th Cir. 1993). Additionally, we have acknowledged



                                        2
Case: 19-60911      Document: 00515544399         Page: 3     Date Filed: 08/28/2020




                                   No. 19-60911


 that even if a defendant presents evidence of a good faith lack of knowledge
 in making a false statement, “[p]roof of knowingly making a false statement
 is necessarily circumstantial in the great majority of [these] cases.” United
 States v. Garcia, 479 F.2d 322, 324 (5th Cir. 1973). A review of the record
 indicates that a rational jury could infer from the Government’s evidence that
 Pearson had knowledge of his prior commitment order when he attempted to
 acquire the firearm.     Although the testimonies of the Government’s
 witnesses and of Pearson himself at the trial did not reveal much information
 establishing Pearson’s knowledge, the Government’s exhibits did contain
 circumstantial evidence sufficient for a rational jury to infer that Pearson had
 knowledge of his prior commitment order. The Government’s exhibits
 included the commitment order that was entered against Pearson by the
 Rankin County Chancery Court on March 21, 2018, a few months prior to his
 attempted acquisition of a firearm. The order by itself, on its face, could lead
 a rational jury to infer that Pearson had knowledge of his prior commitment,
 as it stated that Pearson had consulted his legal counsel and decided to waive
 a formal hearing with the court’s approval regarding the commitment. With
 this evidence, along with the Government’s other exhibits and witness
 testimonies, a rational jury could infer that Pearson had knowledge of his
 prior commitment order when he attempted to acquire a firearm.
        While Pearson presented significant evidence of a good faith lack of
 knowledge of his prior commitment through his testimony at trial, we are
 ultimately highly deferential to the jury’s findings and our inquiry on review
 is limited. See Alaniz, 726 F.3d at 600-01. Determinations of witness
 credibility and weight of the evidence are within the jury’s sole authority, and
 the jury chose to assign great weight to the Government’s exhibits and
 believe the Government’s witnesses over Pearson. See Grant, 683 F.3d at
 642.
        Accordingly, Pearson’s conviction is AFFIRMED.



                                        3